Citation Nr: 1042446	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  04-37 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for lumbar 
spine degenerative disc disease (DDD) for the period prior to 
June 21, 2010, and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 20 percent for 
left lower extremity radiculopathy associated with lumbar spine 
DDD.

4.  Entitlement to a total rating for individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from December 1963 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, which denied the 
Veteran's claim for a compensable rating for hemorrhoids, and 
increased the rating for his back disorder by assigning a 
separate, 20 percent rating for left lower extremity 
radiculopathy associated with the Veteran's service-connected 
lumbar spine DDD.

The Veteran testified at a March 2005 Travel Board hearing before 
the undersigned Veterans Law Judge (VLJ) of the Board; a 
transcript of that hearing is of record.

In February 2006 and in August 2010, the Board remanded the 
matters on appeal to the AMC/RO for additional development.
 
During the pendency of the appeal, in an August 2010 rating 
decision, the RO granted a higher 20 percent rating for lumbar 
spine DDD, effective June 21, 2010. Since this increase did not 
constitute a full grant of the benefit sought, the Veteran's 
claim for an increased rating for his service-connected lumbar 
spine DDD, before and after June 21, 2010, remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

Because the claim for a rating in excess of 20 percent for left 
lower extremity radiculopathy involves a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized this claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for increased 
ratings for already service-connected disability).

As will be explained in the remand section of this document, 
guidance from the United States Court of Appeals for Veterans 
Claims (Court) has resulted in the need to consider issue number 
4 as set out on the title page.

The issues of a rating in excess of 10 percent for lumbar spine 
DDD for the period prior to June 21, 2010, and in excess of 20 
percent thereafter, for an initial rating in excess of 20 percent 
for left lower extremity radiculopathy associated with lumbar 
spine DDD, and for a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  The Veteran's hemorrhoids are not large or thrombotic, or 
irreducible with excessive redundant tissue evidencing frequent 
recurrences.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code (DC) 7336 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2009 letter provided notice to the 
Veteran of the  evidence and information needed to substantiate 
his claim for an increased rating for hemorrhoids on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what information 
and evidence would be obtained by VA.  The letter further 
requested that the Veteran submit any additional information or 
evidence in his possession that pertained to his claim.  The 
March 2009 letter also provided the Veteran with information 
regarding disability ratings and effective dates consistent with 
Dingess/Hartman.  After issuance of the March 2009 letter, and 
proving the Veteran and his representative additional opportunity 
to respond, the RO readjudicated the claim for a compensable 
rating for hemorrhoids on appeal in an August 2010 SSOC.  Hence, 
the Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes August 2003 and June 2010 VA 
examination reports.  Also of record and considered in connection 
with the appeal is the transcript of the March 2005 Travel Board 
hearing, as well as various written statements provided by the 
Veteran.
 
In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that his service-connected hemorrhoids are 
more severely disabling than is reflected by the currently 
assigned noncompensable disability rating.

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings applies under a particular DC, the higher 
rating is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise,  the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet .App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Veteran service-connected hemorrhoids are rated pursuant to 
38 C.F.R. § 4.114, DC 7336 for hemorrhoids, external or internal.  
A noncompensable rating is assigned for mild or moderate 
hemorrhoids; a 10 percent rating is assigned for large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences; and a 20 percent rating 
is assigned for hemorrhoids with persistent bleeding and with 
secondary anemia or with fissures.

An August 2003 VA examination report reflects that physical 
examination of the genital/rectal area was normal.  There were no 
lesions, no hemorrhoids, and no masses noted.  

In a September 2004 letter, the Veteran asserted that no actual 
physical examination was performed of his genital/rectal area 
during the August 2003 VA examination.  

A June 2010 VA rectum and anus examination report reflects that 
the Veteran's claims file and medical records were reviewed.  The 
Veteran stated that that he had not had hospitalization or 
surgery for his hemorrhoids.  He reported frequent rectal 
bleeding.  He reported that he had no rectal prolapse or 
recurrent anal infections and no history of proctitis.  Currently 
his symptoms were negative for itching, burning, diarrhea, 
difficulty passing stool, pain, tenesmus, or swelling.  The 
Veteran reported a history of hemorrhoids with frequent bleeding.  
There was no recurrence with thrombosis and no history of 
thrombosis.  The Veteran had no history of fecal incontinence or 
perianal discharge.  Physical examination revealed small external 
hemorrhoid was present.  There was no evidence of thrombosis, 
bleeding, fissures, or excessive redundant tissue.  There was no 
anorectal fistula present, no anal or rectal stricture present, 
the sphincter was not impaired and there was no rectal prolapse 
present.  The diagnosis was external hemorrhoids without residual 
complication or anemia.  There were no significant effects on 
usual occupation or on usual daily activities.  

In this case, the evidence of record does not support the 
assignment of a compensable rating for hemorrhoids pursuant to 38 
C.F.R. § 4.114, DC 7336. This is so because the Veteran was not 
found to have large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences. 
Rather, the June 2010 VA examination of the Veteran's rectum and 
anus revealed the presence of small external hemorrhoid with no 
evidence of thrombosis, bleeding, fissures, excessive redundant 
tissue, or bleeding.  Accordingly, the evidence shows that the 
physical findings of the Veteran's hemorrhoid disability most 
nearly approximates the current noncompensable rating for mild to 
moderate hemorrhoids.  Frequently bleeding hemorrhoids as 
reported to do not form a basis to assign a compensable rating 
under the applicable code.
 
In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related factors, 
such as marked interference with employment or frequent periods 
of hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra schedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009); see Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect 
that the Veteran was hospitalized for his service-connected 
hemorrhoids.  There is also no objective evidence revealing that 
his service-connected hemorrhoids caused marked interference with 
employment, e.g., employers' statements or sick leave records, 
beyond that already contemplated by the schedular rating 
criteria, nor does the Veteran set forth such contentions.  Thus, 
the Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  See Thun v. Peake, 11 Vet. App. 111, 115 
(2008) (the threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation is 
inadequate)

In light of the above, there is no basis for staged rating, 
pursuant to Hart, and the claim for a compensable rating for 
hemorrhoids must be denied.  In reaching this decision, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable rating for hemorrhoids is denied.


REMAND

During the June 2010 VA spine examination, the Veteran reported 
that his usual occupation was that of a real estate agent and 
that he was not currently employed due to his back.  The VA 
examiner diagnosed lumbar spondylosis with left lumbar 
radiculopathy.  He found that the effect on the Veteran's usual 
occupation and resulting work problems due to his service-
connected back disability with associated radiculopathy was that 
the Veteran was unable to get in and out of cars to show houses.  
The effect on the Veteran's occupational activities was noted as 
decreased mobility and pain.  The VA examiner also reported that 
the Veteran's back disability affected his usual daily activities 
in that he had decreased mobility.

In a September 2010 letter, the Veteran stated that he has become 
unable to completely look after himself and was forced to move to 
Norfolk, Virginia to be with his son who could assist him with 
his daily needs.  He indicated that due to his pain, he is no 
longer able to work at anything productive. 

The Board notes that the RO did not address the applicability of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2009) in the August 2010 SSOC or the August 2010 rating 
decision.  In light of the Veteran's contentions and the June 
2010 VA examiner's findings that the Veteran's ability to work 
has been impacted by his service-connected lumbar spine DDD and 
his service-connected left lower extremity radiculopathy 
associated with lumbar spine DDD, a remand is warranted for the 
RO to consider whether these claims for higher ratings meet the 
criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) (2009).  See Thun v. Peake, 
22 Vet. App. 111 (2008) (the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the schedular 
evaluation is inadequate).

Moreover, additional guidance offered by the United States Court 
of Appeals for Veterans Claims (Court), in a decision entered 
after the last remand, requires that the TDIU issue be 
considered, especially in view of the contentions advanced.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that case an 
increased rating claim was to include a TDIU claim.  That would 
seem especially applicable in this case, given the contentions 
advanced.

Accordingly, these matters are REMANDED for the following action:

1.  The RO/AMC should undertake initial 
consideration of the TDIU issue.  If the 
benefit sought is not granted, appeal of the 
issue is complete only with the timely filing 
of a notice of disagreement and a substantive 
appeal following a statement of the case.  If 
the appeal is not completed, this issue 
should not be returned to the Board.

2.  If positive action is not taken as to 
paragraph 1, the RO/AMC should consider 
submitting the increased rating claims 
remaining on appeal to the Under Secretary 
for Benefits or Director of Compensation and 
Pension Service for an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).   
An extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) is based on the fact that the 
schedular ratings are inadequate to 
compensate for the average impairment of 
earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual 
circumstances, such as frequent 
hospitalization or marked interference with 
employment, are required.  If the claim is 
submitted, documentation including the 
response should be in the claims folder.  If 
not submitted, reasons why not should be 
spelled out as part of action in the next 
paragraph.

3.  Thereafter, the AMC/RO should 
readjudicate the claims for higher ratings 
for the Veteran's service-connected lumbar 
spine DDD for the period prior to June 21, 
2010, and in excess of 20 percent thereafter 
and for left lower extremity radiculopathy 
associated with lumbar spine DDD.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a SSOC.  An appropriate period 
of time should be allowed for response before 
the claims file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


